Citation Nr: 1412245	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-33 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to initial increased evaluations for hairy cell leukemia rated as noncompensable from December 14, 1994 to October 22, 1995, as 10 percent disabling from October 23, 1995 to September 6, 2000, as a 100 percent disabling from September 7, 2000 to March 31, 2001, and thereafter as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which awarded service connection and assigned initial staged ratings noted above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial evaluations for his service-connected disability due to hairy cell leukemia.  Regrettably, a remand is necessary to ensure that due process is followed prior to the Board's adjudication of the claim. 

Initially, the Board notes that the Veteran's claim was last adjudicated by the RO in an October 2012 statement of the case.  Since that time, additional VA treatment records have been associated with the Veteran's paperless Virtual VA claims folder.  This additional evidence contains over 200 pages of VA medical treatment records.  The Veteran's Representative has expressly stated that the Veteran does not waive initial consideration of evidence by the Agency of Original Jurisdiction (AOJ).  See November 2013 informal arguments in support of the claim.  On remand, the RO (via the AMC) should consider this additional information in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2013). 



On remand, the Veteran should also be afforded a new VA examination to evaluate the current severity of his service-connected disability.  Pertinently, the Board notes that the Veteran's disability was last evaluated by VA in January 2010. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associate those records with the claims folder. 

2. Schedule the Veteran for a VA lymphatic disorders examination to evaluate the current severity of this disability due to hairy cell leukemia.  The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

All studies indicated should be performed, 
and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All the results from the indicated studies should be made available to the examining physician in conjunction with the completion of his or her examination report.

The purpose of the examination is to ascertain the severity of the service-connected hairy cell leukemia or any residuals that may be present.  The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed, the examiner must provide a complete explanation as to why this is so.

3. Thereafter, the RO/AMC should review the additional evidence received since the October 2012 statement of the case in conjunction with the Veteran's claim for initial higher evaluations for his disability due hairy cell leukemia.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



